


Exhibit 10.26


THE STANDARD REGISTER EMPLOYEE SAVINGS PLAN
AMENDMENT NO. 3
Preamble


1.
Adoption and effective date of amendment. This amendment of the plan is adopted
to reflect certain changes in the plan effective July 31, 2013.



2.
Supersession of inconsistent provisions. This amendment shall supersede the
provisions of the plan to the extent those provisions ·are inconsistent with the
provisions of this amendment.




--------------------------------------------------------------------------------







1. Section 2.07 of the Plan shall be amended by adding the following language at
the end of the section:


“Notwithstanding the foregoing or any contrary provision of this Plan, employees
of entities that are acquired by the Employer will not be eligible to
participate in the Plan during any period in which they are active participants
(including eligibility to make an elective deferral election under a cash or
deferred arrangement) in a plan qualified under section 401(a) of the Code which
is maintained by the acquired employer.”






IN WITNESS WHEREOF, an authorized officer of the Employer has hereto affixed his
signature signifying
acceptance of    this Amendment No. 3 on this 22nd day of November, 2013.    









    
THE STANDARD REGISTER COMPANY        
 
By:  /S/  JOSEPH P. MORGAN, JR.
Joseph P. Morgan, Jr
President, Chief Executive Officer and Director





        






